 Case 1:18-cv-01077-JTN-ESC ECF No. 31 filed 09/04/19 PageID.471 Page 1 of 2


                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 GREGORY HARDY,

        Plaintiff,
                                                                    Case No. 1:18-cv-1077
 v.
                                                                    HON. JANET T. NEFF
 LETAVIS ENTERPRISES, INC., et al.,

        Defendants.
 ____________________________/

                                            ORDER

       This is a civil action filed by a pro se litigant. Defendants Letavis Enterprises, Inc., TJ

Hengstebeck and Matt Ganser filed a Motion to dismiss. On August 14, 2019, the Magistrate

Judge issued a Report and Recommendation, recommending that the motion be granted, Plaintiff’s

claims against Defendant Jane Doe Samantha be dismissed for failure to timely effect service, this

matter terminated, and that an appeal of this matter would not be taken in good faith. The Report

and Recommendation was duly served. No objections have been filed. See 28 U.S.C. § 636(b)(1).

Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF. No. 30) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Defendants Letavis Enterprises, Inc., TJ Hengstebeck

and Matt Ganser’s Motion to Dismiss (ECF No. 26) is GRANTED for the reasons set forth in the

Report and Recommendation.

       IT IS FURTHER ORDERED that Plaintiff’s claims against Defendant Jane Doe

Samantha are DISMISSED without prejudice for failure to timely effect service.

       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith. See McGore v. Wrigglesworth,
 Case 1:18-cv-01077-JTN-ESC ECF No. 31 filed 09/04/19 PageID.472 Page 2 of 2


114 F.3d 601, 610-11 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199,

206, 211-12 (2007).

       A Judgment will be entered consistent with this Order.



Dated: September 4, 2019                                     /s/ Janet T. Neff
                                                           JANET T. NEFF
                                                           United States District Judge




                                               2
